DETAILED ACTION
Response to Amendment
The amendment of May 3, 2021 is considered herein.
Claims 1 and 14 have been amended.
Claims 1-25 are pending, with claims 14-25 being withdrawn to the non-elected group.
Claims 1-13 are considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 refers to “said opening securing means” in the 24th line of page 63 of the filing in the claims section.  There is no antecedent support for this claim.  Please utilize language previously cited in the claim for clarification as to what opening securing means is intended.
Claims 4-6 depend on rejected claim 3 and are rejected herein for the same inconsistency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO (US PG PUB 2014/0102170).

KATO et al further teaches the gas sensor assembling apparatus comprising:
a conveyance mechanism (TB0, TB1, TB2, 50, 202, transfer arms of the system, ceramic holder 8c) configured to convey said first gas sensor component (as discussed for the sensor element 10 to be moved among the zones in paragraphs 133, 134 and 138); 
a posture adjustment station (300, 400, 71) including a posture adjustment part configured to adjust the posture of said first gas sensor component in a horizontal plane (taught in two different interpretations in 3rd and 4th zones.  In the 4th zone, taught as centering process with horizontal adjustment in paragraphs 172, 177 via centering components 71 when the device is held by ceramic supporter 8a.  In the 3rd zone, taught as vertical movement which 
an integration station (fourth zone, 400, paragraph 178) configured to integrate said first gas sensor component (30) and said second gas sensor component (10/20) (rendering final product 40), wherein
said conveyance mechanism (TR4, 402, 8c) and said posture adjustment part (71) are capable of transferring said first gas sensor component (while shown in the figures as 20 comprising 10, the application of this apparatus on the holder or 30 component would be clear, as addressed above) to each other (paragraph 176, 177),
said posture adjustment part (71) adjusts the posture of said first gas sensor component to an insertion possible posture determined in advance with holding said first gas sensor component having been transferred from said conveyance mechanism at a posture adjustment position fixedly determined in advance, and transfers said first gas sensor component after adjustment to said insertion possible posture to said conveyance mechanism while maintaining said first gas sensor component at said posture adjustment position (paragraphs 176, 177, figures 19 and 20),
said conveyance mechanism (holder 8c) conveys said first gas sensor component (while shown in the figures as 20 comprising 10, the application of this apparatus on the holder or 30 or the 1st gas sensor component would be clear, as addressed above) after adjustment to said insertion possible posture (shown in figures 20 and 21) to an integration position determined in advance at said integration station while maintaining said insertion possible posture (same as the location of the centering process, paragraph 178, figure 20 shows the alignment of the components), and at said integration position, said first gas sensor component and said second gas sensor component are integrated by inserting said sensor element of said second gas sensor 

Regarding claim 2, KATO's components 403, 50 and 8c work as the opening securing element provide conveyance of the insertion port (opening of the tubular body 30 and the housing components 9a/9b of figure 3) to be available to the sensor element (20 comprising 10) which is held in the desired posture.  These components are shown in figures   

Regarding claim 3, KATO's figure 3 shows a pair of housing members (9a/9b) disposed on opposite sides of the first gas sensor component (while shown in the figures as 20 comprising 10, the application of this apparatus on the holder or 30 component would be clear, as addressed above) upon insertion restricted from the exterior by member 7.  The insertion port is the opening (9ah, 9bh) within the members.  Holder (50 of figures 8a and 8b) function as the claw parts (51) wherein the two gaps are shown to be between the short walls and the long walls of the claw parts.

Regarding claims 4 and 5, KATO's figures 8A and 8B show the movement of claw parts 51 in the first direction to fill the gaps shown in figure 8A to be flush with the sensor element in figure 8B.
Allowable Subject Matter
Claims 6-9 and 11-13 read free of the prior art.
Claim 6 requires an opening pin that interfaces with the claw parts.  The use of an opening pin in this apparatus is not contemplated by the prior art of record or available prior art.  Modification of the design of KATO to include this component would not have been obvious 
Claims 7-9 are directed to a rotational mechanism to adjust the posture of the gas sensor component.  KATO is directed to adjustment of the vertical or horizontal components of the sensor element but is silent to a need for rotational adjustment.  Modification of the design of KATO to include this component would not have been obvious to one of ordinary skill as no teaching, suggestion or motivation is supplied in the prior art to do so.
Claims 11-13 are directed to an orientation check station with an orientation direction element for 180-degree adjustment of the sensor components relative to each other and the insertion port.  The use of an orientation adjustment in this apparatus is not contemplated by the prior art of record or available prior art.  Modification of the design of KATO to include this component would not have been obvious to one of ordinary skill as no teaching, suggestion or motivation is supplied in the prior art to do so.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection.  
The applicant argues that the reference KATO et al teaches the use of posture adjustment on the sensor element, not that of the first gas sensor element.  
The examiner agrees that this is not explicitly addressed.  However, the use of a posture adjusting and conveying system on both parts of the assembly would have been obvious and necessary in order to enable damage free assembly of the gas sensor (second gas sensor component) and the holder (first gas sensor component) therein.  For this reason, it would have been obvious to apply the teaching of KATO et al to the entirety of the gas sensor parts.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OBA et al (US PG PUB 2016/0202144) is directed to the attachment of the gas sensor element to the holder and the state of the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        07/28/2021

/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        07/30/2021